KRUEGER, Judge.
The appellant was tried and convicted of the offense of rape, and his punishment assessed at confinement in the state penitentiary for a term of 99 years.
The record is before us without a statement of facts or bills of exception. ' No de-*675feet either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The sentence is improperly entered, in that it fails to take note of the Indeterminate Sentence Law as set forth in article 775, O. O. P. 1925. The sentence will he reformed in that particular so as to declare that the appellant shall he confined in the penitentiary for a period of not less than 5, nor more than 99, years.
As reformed, the judgment of the trial court is affirmed.
PER CURIAM.
' The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals .and approved by the court.